United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-3037
                        ___________________________

                                  Valerie LeMaster

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

  Ditech Financial LLC, formerly known as Green Tree Servicing LLC; Federal
     National Mortgage Association; Consumer Financial Protection Bureau

                      lllllllllllllllllllllDefendants - Appellees
                                       ____________

                    Appeal from United States District Court
                         for the District of Minnesota
                                 ____________

                          Submitted: September 25, 2019
                              Filed: April 15, 2020
                                  [Unpublished]
                                 ____________

Before LOKEN, GRUENDER, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

      Since our stay of this appeal as to the Federal National Mortgage Association
(“Fannie Mae”) and Ditech Financial, LLC (“Ditech”) in light of Ditech’s
commencement of bankruptcy proceedings, the bankruptcy court confirmed the
bankruptcy plan. The plan includes a permanent injunction of claims that “interfere
with the implementation or consummation of the Plan.” The parties dispute whether
the claims against Fannie Mae and Ditech are barred by the injunction. But even if
the claims are not barred by the injunction, we affirm the dismissal of LeMaster’s
federal claims for lack of standing, see LeMaster v. Ditech Fin. LLC, 782 F. App’x
519 (8th Cir. 2019) (per curiam), and thus lack supplemental jurisdiction over
LeMaster’s state law claims against Fannie Mae and Ditech, see 28 U.S.C. § 1367;
ABF Freight Sys., Inc. v. Int’l Bhd. of Teamsters, 645 F.3d 954, 958 (8th Cir. 2011)
(“[I]f a plaintiff lacks standing to sue, the district court has no subject-matter
jurisdiction.”); 8th Cir. R. 47B. We thus affirm the district court and dismiss the
appeal for lack of jurisdiction.
                        ______________________________




                                        -2-